Citation Nr: 0027607	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-45 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for lumbar 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran has service in the United States Army Reserve, to 
include a period of active duty for training from August 7, 
1993 to August 17, 1993.  

This appeal arises from a July 1996 rating action of the New 
Orleans, Louisiana, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 10 percent for the service-connected 
lumbar strain.  Thereafter, and during the current appeal, 
the RO, by an October 1999 rating action, granted a 
20 percent disability evaluation for the veteran's 
service-connected lumbar strain, effective from January 1996.  


FINDING OF FACT

The lumbar strain is manifested primarily by pain, 
tenderness, and possibly some slight spasm with flexion to 
45 degrees, extension to 15 degrees, bending to the right and 
left to 25 degrees, and rotation to the right and left to 
25 degrees.  


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's increased 
rating claim with regard to her service-connected lumbar 
strain is well grounded.  In other words, the Board concludes 
that the veteran has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992) (in which the United 
States Court of Appeals for Veterans Claims (Court) held that 
an increased rating claim is well-grounded when the veteran 
asserts that his or her service-connected disability worsened 
since the prior rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  As sufficient 
data exist to address the merits of this increased rating 
claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of her claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

According to the service medical records in the present case, 
during a period of reserve duty from August 7th, 1993 to 
August 17th, 1993, the veteran sought treatment on August 17th 
and reported that, on the previous day, she had fallen on her 
back.  She stated that, as a consequence of the injury, she 
felt like she had twisted her back.  The examiner assessed 
mild lumbar strain.  

A private examination completed on the veteran's back in 
August 1993 demonstrated spasm of the paraspinous muscles.  A 
contusion and acute musculoskeletal strain were diagnosed.  
During reserve duty in October 1993, the veteran complained 
of back pain.  

At a VA general spine conducted in December 1993, the veteran 
reported that, as a result of the in-service injury to her 
back, she received weekly physical therapy treatment.  She 
admitted that, although her back was better, she still 
experienced pain.  She described the location of the pain as 
being located around her waist in the midline of her lower 
lumbar spine.  In addition, the veteran stated that she was 
unable to work full-time due to her back pain.  The examiner 
diagnosed degenerative joint disease of the lumbar spine and 
recommended neurological testing of the veteran's lower 
extremities.  Subsequent reserve medical records reflect 
continued treatment for thoracolumbar strain.  

Based on this medical evidence, the RO, by the June 1994 
rating action, granted service connection for lumbar strain 
and assigned a 10 percent evaluation to this disability.  In 
October 1999 the RO increased to 10 percent rating to 20 
percent.

A review of the evidence shows that the veteran has received 
periodic VA and military outpatient treatment for low back 
pain from 1994 to January 1998, to include physical therapy.  
A VA MRI completed on the veteran's lumbar spine in July 1998 
showed that the veteran appeared to have a transitional 
vertebral body.  Without a complete film of the thoracic 
spine, the radiologist was unable to determine whether or not 
there was a non-rib bearing thoracic vertebral body, an 
additional lumbar vertebra, or lumbarization of L5.  There 
was no evidence of a herniated nucleus pulposus. A MRI 
conducted in September 1998 showed no evidence of an 
abnormality of the lumbar spine.  

In December 1998, the veteran underwent a VA examination at 
which time she complained of low back pain without real 
radiation into her extremities and reported that she takes no 
medication for her back.  Physical examination of the 
veteran's back demonstrated tenderness on her entire lumbar 
spine in both costovertebral angles as well as her 
paraspinous muscles.  Straight leg raising negative.  
Reflexes were equal and there was no atrophy of the calf or 
thigh muscles.   She was able to heel and toe walk without 
difficulty.  Motor and sensation appeared to be intact.  
There was possibly some slight spasm of the paraspinous 
muscles of the lumbar spine.  There was no gross deformity.  
Flexion was to 45 degrees, extension to 15 degrees, bending 
to the right and left to 25 degrees, and rotation to the 
right and left to 25 degrees.  X-rays taken of the veteran's 
lumbar spine were negative.  The examiner diagnosed chronic 
lumbar spine sprain.  

In a March 1999 addendum, the examiner who had conducted the 
December 1998 VA examination explained that the veteran's 
problems with limitation of motion are imposed by pain only 
and that weakness, excess fatigability, or incoordination are 
not a problem for the veteran.  The examiner also expressed 
his opinion that the veteran should undergo a urology 
examination because her back pain seems to go around to her 
abdomen and because she has nocturia multiple times at night.  

In a July 1999 addendum, this same examiner noted that the 
veteran's back pain was confined to her lower back and that 
she had limitation of motion with flare-ups of pain.  The 
examiner also explained that, at the time of the examination, 
the veteran had diffuse back pain over her lumbar spine and 
also in both costovertebral angles.  The examiner reiterated 
his recommendation that the veteran should undergo a urology 
examination to determine if she has any chronic urinary 
problems.  

In August 1999, the veteran underwent a VA genitourinary 
examination, at which time the veteran complained of low back 
pain with pressure sensation expanding from her back around 
to her iliac crest bilaterally.  She denied any urinary 
symptoms, difficulty voiding, urinary frequency, dysuria, or 
urinary incontinence.  Her past medical history included no 
evidence of recurrent urinary tract infections or 
urolithiasis.  She indicated that overall physical activity 
had decreased 75 percent since the accident.  

A physical examination demonstrated a palpable normal spine 
with 5/5 motor and 5/5 sensory in the veteran's lower 
extremities and with some tenderness along the sacroiliac 
joint bilaterally.  The examiner concluded that there was no 
evidence of urinary tract abnormalities or abnormal voiding 
history, no history of a recurrent urinary tract infection, 
and chronic low back pain.  


Analysis

The RO has assigned a 20 percent rating for the chromic 
lumbosacral strain with the criteria set forth in the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 5295.

Diagnostic Code 5295 provides the rating criteria for 
lumbosacral strain.  Under this Code provision, the maximum 
40 percent rating evaluation is warranted when the 
lumbosacral strain is severe with listing of the whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

A 20 percent evaluation is appropriate when the lumbosacral 
strain is accompanied by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

A 10 percent evaluation is warranted when the lumbosacral 
strain is with characteristic pain on motion.  A 
noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is described as 
severe a 40 percent evaluation is warranted. When the 
limitation of motion of the lumbar spine is moderate, a 20 
percent evaluation is warranted.  Where the limitation of 
motion of the lumbar spine is slight, a 10 percent evaluation 
is assigned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
Delucca v. Brown, 8 Vet.App. 202 (1995).

The veteran's statements describing the symptoms associated 
with her low back disorder are considered competent evidence.  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.

The December 1998 VA examination demonstrated tenderness on 
the veteran's entire lumbar spine in both costovertebral 
angles as well as her paraspinous muscles and possibly some 
slight spasm of the paraspinous muscles of her lumbar spine.  
The motion of the lumbar spine was restricted with flexion to 
45 degrees, extension to 15 degrees, bending to the right and 
left to 25 degrees, and rotation to the right and left to 
25 degrees.  

However, she was able to toe walk and heel walk without 
difficulty.  Additionally, straight leg raising was negative 
and there was no impairment of reflexes and there was intact 
motor and sensation.  There was no listing of the whole spine 
to opposite side, or loss of lateral motion.  Also x-rays 
were normal.  

After reviewing the evidence the Board finds the degree of 
disability resulting from the low back disorder does not 
satisfy the criteria for severe lumbosacral strain or severe 
limitation of motion.  

The Board also finds that the 20 percent rating in effect for 
lumbosacral strain adequately reflects the degree of 
functional impairment as set forth in the DeLuca case.  
Accordingly, it is the Board's judgment that a rating in 
excess of 20 percent is not warranted.


ORDER

The claim for a disability rating greater than 20 percent for 
service-connected lumbar strain is denied.  



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

